                                                           Case 2:19-cv-02078-APG-NJK Document 63 Filed 05/27/21 Page 1 of 4



                                                       1   SNELL & WILMER L.L.P.                             REED SMITH LLP
                                                           Alex L. Fugazzi, Esq. (Nevada Bar #9022)          Jordan W. Siev, Esq. (Pro Hac Vice)
                                                       2   Aleem A. Dhalla, Esq. (Nevada Bar #14188)         John P. Kennedy, Esq. (Pro Hac Vice)
                                                           3883 Howard Hughes Parkway, Suite 1100            599 Lexington Avenue, 22nd Floor
                                                       3   Las Vegas, Nevada 89169                           New York, NY 10022
                                                           Telephone: 702.784.5200                           Telephone: (212) 521-5400
                                                       4   Facsimile: 702.784.5252                           Facsimile: (212) 521-5450
                                                           afugazzi@swlaw.com                                jsiev@reedsmith.com
                                                       5   adhalla@swlaw.com                                 jkennedy@reedsmith.com
                                                       6   Attorneys for Plaintiffs
                                                       7                                 UNITED STATES DISTRICT COURT
                                                       8                                          DISTRICT OF NEVADA
                                                       9   BIG CITY DYNASTY CORP. and RYAN                        Case No.: 2:19-cv-02078-APG-NJK
                                                           RADDON,
                                                      10
                                                                                    Plaintiffs,                  STIPULATION AND ORDER TO
                                                      11                                                         EXTEND DEADLINE TO FILE JOINT
                                                                                    v.                           PRETRIAL ORDER
                                                      12
             3883 Howard Hughes Parkway, Suite 1100




                                                           FP HOLDINGS, L.P.,                                    (FIRST REQUEST)
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                                                    Defendant.
                         LAW OFFICES

                          702.784.5200




                                                      14
                               L.L.P.




                                                      15             Plaintiffs Big City Dynasty Corp. and Ryan Raddon (“Plaintiffs”) and Defendant FP

                                                      16    Holdings, L.P. (“Defendant” and together with Plaintiffs, “the Parties”), by and through their

                                                      17    respective counsel of record, stipulate and jointly request that the deadline for the parties to submit

                                                      18    a joint pretrial order be extended 30 days to July 14, 2021.

                                                      19             Pursuant to the January 24, 2020 Stipulated Discovery Plan and Scheduling Order [ECF

                                                      20    No. 24], the Parties have 30 days after the Court decides any dispositive motions within which to

                                                      21    file the joint pretrial order pursuant to LR 26-1(b)(5). On May 14, 2021, the Court issued an Order

                                                      22    Granting in Part the Plaintiffs’ Motion for Summary Judgment and Denying the Defendant’s

                                                      23    Motion for Summary Judgment [ECF No. 62]. This means that the Parties must currently submit

                                                      24    a joint pretrial order no later than June 14, 2021. On May 25, 2021, counsel for the Parties met

                                                      25    telephonically to discuss the joint pretrial order deadline. For the following reasons, good cause

                                                      26    exists to extend the deadline 30 days to July 14, 2021.

                                                      27             Good cause exists to extend the current deadline due to counsel for the Parties’ respective

                                                      28    scheduling conflicts. At present, Mr. Alex L. Fugazzi, counsel for Plaintiffs, is conducting multiple



                                                           4853-2867-3003
                                                           Case 2:19-cv-02078-APG-NJK Document 63 Filed 05/27/21 Page 2 of 4



                                                       1    depositions for a case in which discovery closes on June 14, 2021 and has approximately ten
                                                       2    additional depositions. In a separate matter, Mr. Aleem A. Dhalla, counsel for Plaintiffs, has
                                                       3    discovery that closes on June 18, 2021 and has approximately six additional depositions.
                                                       4             For Defendant, its trial counsel at Campbell & Williams presently have a week-long bench
                                                       5    trial with a firm setting scheduled to begin on June 21, 2021 in the Eighth Judicial District Court
                                                       6    before the Honorable Elizabeth Gonzalez. Additionally, defense counsel have been busy finishing
                                                       7    an answering brief due in the Nevada Supreme Court on May 27, 2021, and have an oral argument
                                                       8    before the Nevada Supreme Court in a separate matter on June 10, 2021.
                                                       9             The preparation for the above (and other) pre-existing obligations and deadlines have made
                                                      10    it challenging for the parties to meet to discuss and adequately complete the joint pretrial order by
                                                      11    the current deadline. For the foregoing reasons, the parties respectfully submit there is good cause
                                                      12    to extend the deadline to file a joint pretrial order to July 14, 2021.
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14    IT IS SO STIPULATED.
                               L.L.P.




                                                      15

                                                      16   Dated: May 27, 2021                                  Dated: May 27, 2021
                                                      17
                                                                 SNELL & WILMER L.L.P.                                CAMPBELL & WILLIAMS
                                                      18

                                                      19   By: /s/ Aleem A. Dhalla                        By: /s/ J. Colby Williams
                                                      20        Alex L. Fugazzi, Esq. (Nevada Bar #9022)       Donald J. Campbell, Esq. (1216)
                                                                Aleem A. Dhalla, Esq. (Nevada Bar #14188)      J. Colby Williams, Esq. (5549)
                                                      21        3883 Howard Hughes Parkway, Suite 1100         Philip R. Erwin, Esq. (11563)
                                                                Las Vegas, Nevada 89169                        710 South Seventh Street
                                                      22                                                       Las Vegas, Nevada 89101
                                                                REED SMITH LLP
                                                      23        Jordan W. Siev, Esq. (Pro Hac Vice)            Attorneys for Defendant
                                                      24        John P. Kennedy, Esq. (Pro Hac Vice)           FP Holdings, L.P.
                                                                599 Lexington Avenue, 22nd Floor
                                                      25        New York, NY 10022

                                                      26         Attorneys for Plaintiffs
                                                      27

                                                      28

                                                                                                           -2-
                                                           4853-2867-3003
                                                           Case 2:19-cv-02078-APG-NJK Document 63 Filed 05/27/21 Page 3 of 4



                                                       1                                                ORDER
                                                       2             The deadline for the Parties to file a joint pretrial order pursuant to LR 26-1(b)(5) is
                                                       3   extended to July 14, 2021
                                                       4             IT IS SO ORDERED.
                                                       5

                                                       6
                                                                                                       By:
                                                       7                                                   UNITED STATES DISTRICT [MAGISTRATE]
                                                                                                                           MAGISTRATE JUDGE
                                                       8                                                    JUDGE
                                                                                                              May 27, 2021
                                                       9                                               Dated:

                                                      10

                                                      11

                                                      12
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14
                               L.L.P.




                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                          -3-
                                                           4853-2867-3003
